EDWARD P. HILL, Judge.
Petitioner, a prisoner in Eddyville state prison under a four-year term imposed in McCracken Circuit Court, stands indicted on two counts of storehouse breaking in Union Circuit Court. He filed this original action in this court in which he charges that he had made motion in the Union Circuit Court for a trial on the indictment therein pending and that said motion was overruled.
Respondent filed response herein in which he observed that he “was of the opinion that it would be difficult for the petitioner to present a defense while incarcerated at the Kentucky State Penitentiary. However, if the petitioner desires a trial and can arrange to be present at said trial the respondent will be glad to arrange for a trial date on the charges referred to.”
It is concluded petitioner is entitled to a speedy trial of the charges contained in the indictment now pending in the Union Circuit Court. The respondent is directed to assign the pending charges against petitioner for trial as soon as reasonably possible.
WILLIAMS, C. J., and MILLIKEN, PALMORE and STEINFELD, JJ., concur.